                Case 19-10615-1-rel                  Doc 21-1 Filed 06/03/19                Entered 06/03/19 11:51:12                  Desc
                                                     Corrected Main Document                Page 1 of 23
B^ill in this information to identify the case:

  Debtor name        Northwest Bay Partners Ltd.
                                                                                  NY
    United States Bankruotcv Court for tfie: Northern               District of
                                                                                  (State)

  Case number (If knownl; 19-10615-1-rel                                                                                              □ Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B

Schedule A/B: Assets — Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also Include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
 leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.


For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.



i         1     Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

              No. Go to Part 2.

     □ Yes. Fill In the information below.

       All cash or cash equivalents owned or controlled by the debtor                                                               Current value of debtor's
                                                                                                                                    interest


2. Cash on hand                                                                                                                     $ o-on

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

     Name of institution (bank or brokerage firm)                Type of account                  Last 4 digits of account number
     3.1,T.D. Bank                                                 Checking                           1   2     0    1               100.00

     3.2 .


4. other cash equivalents (Identify all)
     4.1. None
     4.2.



5. Total of Part 1
                                                                                                                                    $100.00
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



                Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

              No. Go to Part 3.

     Q Yes. Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor's interest

7. Deposits, including security deposits and utility deposits
      Description, including name of holder of deposit

      7.1 .
     7.2.




     Official Form 206A/B                                   Schedule A/B: Assets — Real and Personal Property                                    pagel
            Case 19-10615-1-rel                Doc 21-1 Filed 06/03/19                         Entered 06/03/19 11:51:12               Desc
Debtor
                 Northwest Bay             Partners Ltd.Main Document
                                              Corrected                                        Page 2 of 23
                                                                                                     Case number lifunown)^^ 10615~1 rel


8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
    8.1._

    8.2.

9. Total of Part 2.

    Add lines 7 through 8. Copy the total to line 81.



            Accounts receivable
m
10. Does the debtor have any accounts receivable?

     L] No. Go to Part 4.
     Q Yes. Fill in the information below.
                                                                                                                                   Current value of debtor's
                                                                                                                                   Interest

11. Accounts receivable


     11a. 90 days old or less:
                                   face amount                       doubtful or uncollectible accounts


     lib. Over90 days old:          $310^000.00                   - 0.00                                                           $310.000.00
                                    face amount                      doubtful or uncollectible accounts



12. Total of Part 3

     Current value on lines 11 a + 11 b = line 12. Copy the total to line 82.



i     I     investments


13. Does the debtor own any Investments?
     d No. Go to Part 5.
     O Yes. Fill in the Information below.
                                                                                                          Valuation method          Current value of debtor's
                                                                                                          used for current value    Interest

14. Mutual funds or publicly traded stocks not Included In Part 1
    Name of fund or stock:

    14.1.
    14.2.




15. Non-publlcly traded stock and Interests In Incorporated and unincorporated businesses.
    Including any Interest in an LLC, partnership, or joint venture

    Name of entity:                                                                     )of ownership:

    15.1.                                                                                        %
    15.2.                                                                                        %



16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     Instruments not Included In Part 1

    Describe:

    16.1.
    16.2.




17. Total of Part 4

     Add lines 14 through 16. Copy the total to line 83.



 Official Form 206AyB                                        Schedule AIB: Assets — Real and Personal Property                                  page?
              Case 19-10615-1-rel            Doc 21-1 Filed 06/03/19                   Entered 06/03/19 11:51:12              Desc
Debtor
                  Northwest Bay           Partners Ltd.Main Document
                                             Corrected                                 Page 3 of 23
                                                                                            Case number urimcmn)     10615 1—rel


Part 5        Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

          No, Go to Part 6.

      1^ Yes. Fill in the information beiow.

       General description                           Date of the last      Net book value of     Valuation method used     Current value of
                                                      physical inventory   debtor's interest     for current value         debtor's interest
                                                                           (Where available)

19. Raw materials

                                                      MM /DD/YYYY
                                                                           $                                              $
20. Work in progress

                                                      MM / DD/YYYY         $_

21. Finished goods, Including goods held for resale

                                                      MM / DD/YYYY


22. Other inventory or supplies

                                                      MM / DD/YYYY




23. Total of Part 5

      Add lines 19 through 22. Copy the total to line 84.

24.   Is any of the property listed in Part 5 perishable?
      □ No
      Q Yes
25.   Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

      □ No
      □ Yes. Book value                            Valuation method                         Current value
26.   Has any of the property listed in Part 5 been appraised by a professional within the last year?
      □ No
           Yes


Part 6
          I   Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
          No. Go to Part 7.

      □ Yes. Fill in the information below.

         General description                                                Net book value of     Valuation method used    Current value of debtor's
                                                                            debtor's interest     for current value        interest
                                                                            (Where available)
28. Crops—either planted or harvested



29. Farm animals Examples: Livestock, poultry, farm-raised fish



30. Farm machinery and equipment (Other than titled motor vehicles)



31. Farm and fishing supplies, chemicals, and feed



32. Other farming and fishing-related property not already listed In Part 6

                                                                               $_


 Official Form 206A/B                                       Schedule A/B: Assets — Real and Personal Property                          page 3
             Case 19-10615-1-rel               Doc 21-1           Filed 06/03/19          Entered 06/03/19 11:51:12 Desc
                                  Corrected
                Northwest Bay Partners Ltd. Main                      Document            Page 4 of 23   19-10615-1-rel
Debtor                                                                                         Case number (Hknowni




33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

    □ No
    □ Yes. Is any of the debtor's property stored at the cooperative?
       □ No
       O Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     □ No
     Q Yes. Book value $                     Valuation method                          Current vaiue $
36. Is a depreciation scheduie available for any of the property listed In Part 6?

     □ No
     Q Yes
37. Has any of the property listed in Part 6 t>een appraised by a professional within the last year?
     □ No
     Q Yes


Part?
         I   Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     [3 No. Go to Part 8.
     □ Yes. Fiil in the information beiow.

    General description                                                        Net book value of         Valuation method         Current value of debtor's
                                                                               debtor's interest         used for current value   interest

                                                                               (Where available)

39. Office furniture




40. Office fixtures




41. Office equipment, inciuding all computer equipment and
    communication systems equipment and software



42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
     or baseball card collections; other collections, memorabilia, or collectibles
    42.1_                                                                       $_
    42.2_                                                                       $_
    42.3                                                                        $_

43. Total of Part 7.

     Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

     □ No
     Q Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     □ No
     Ql Yes


 Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                                page 4
            Case 19-10615-1-rel                Doc 21-1         Filed 06/03/19        Entered 06/03/19 11:51:12             Desc
                                  Corrected
                 Northwest Bay Partners Ltd.Main                    Document          Page 5 of 23
 Debtor                                                                                    Case number i/f*nowni   10615~l~rel


Part 8      Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

     □ No. Go to Part 9.
     Q Yes. Fill in the information below.


    General description                                                    Net book value of       Valuation method used   Current value of
                                                                           debtor's interest       for current value       debtor's interest
    Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
    HIN, or N-number)


47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

    47.1_

    47.2_

    47,3_

    47.4



48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

    48.1_

    48.2



49. Aircraft and accessories

    49. 1

    49. 2


50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)




51. Total of Part 8.
     Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
     □ No
     [J Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
    □ No
     Q Yes




 Official Form 206A/B                                      Schedule A/B: Assets — Real and Personal Property                          pages
             Case 19-10615-1-rel                     Doc 21-1        Filed 06/03/19           Entered 06/03/19 11:51:12                  Desc
                                     Corrected
                    Northwest Bay Partners     Main
                                            Ltd.                         Document             Page 6 of 23
Debtor                                                                                             Case number arknown)     10615 l~rel



Part 9
         i   Real property

54. Does the debtor own or lease any real property?
      Q No. Go to Part 10.
          Yes. Fill in the Information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

                                                             Nature and extent      Net book value of      Valuation method used    Current value of
      Description and location of property
      Include street address or other description such as    of debtor's interest   debtor's interest     for current value         debtor's interest
      Assessor Parcel Number(APN), and type of property      in property            (Where available)
      (for example, acreage, factory, warehouse, apartment
      or office building), if available.

      55.1 T.ot           Ren Point Shores                    fpp ,qiTuple.         $                      fair marke-t valiiJ "^nn ^Dnn.00

      55.2 T.ot S, Bell Point Shores                          fee si.mp.1e          $                      fair markp.t: va1iir$ 'ifin ,Dnf). fif)

      55.3 T.nt 7, Rp.n Point. .Shnrp.ci                      fee simple            $                      fair marker va1iif$ •jlinjnnn.nf)

      55.4 T.ot Q, Bell Point Shore.s                         fee simple            $                      fair tnarkpf-. valiirf "inn,nnf). On

      55.5 T.ot lOf Bell Point .tihores                       fee simple            $                      fair marker valiirf "ifin,DflO.Of)

      55.6                                                                          $                                               $


56. Total of Parts.
                                                                                                                                    $1 ,snn,onn.nn
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
      □ No
      Q Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
      □ No
      C] Yes

Part 10      Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or Intellectual property?
          No. Go to Part 11.

      □ Yes. Fill In the Information below.
       General description                                                          Net book value of      Valuation method         Current value of
                                                                                    debtor's interest      used for current value   debtor's interest

                                                                                    (Where available)
60. Patents, copyrights, trademarks, and trade secrets
                                                                                     $

61.   Internet domain names and websites

                                                                                     $                                                  $_
62. Licenses, franchises, and royalties
                                                                                     $                                                  $_

63. Customer lists, mailing lists, or other compilations
                                                                                                                                        $_
64. Other intangibles, or intellectual property
                                                                                                                                     $_
65.   Goodwill
                                                                                                                                     $


66. Total of Part 10.

      Add lines 60 through 65. Copy the total to line 89.




 Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                               page 6
             Case 19-10615-1-rel                         Doc 21-1      Filed 06/03/19        Entered 06/03/19 11:51:12                  Desc
                                   Corrected
                  Northwest Bay Partners Ltd.Main                          Document          Page 7 of 23
 Debtor                                                                                          Case number »tkrxMri\          10615~l~rel


67. Do your lists or records Include personally identifiable information of customers(as defined in 11 U.S.C. §§ 101(41A)and 107)?
      □ No
      Q Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
      □ No
      d Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    □ No
      Q Yes

Part 11       All other assets


70. Does the debtor own any other assets that have not yet been reported on this form?
      include ail interests in executory contracts and unexpired leases not previously reported on this form.
      Q No. Go to Part 12.
      □ Yes. Fill in the information below.
                                                                                                                                       Current value of
                                                                                                                                       debtor's interest

71.   Notes receivable
      Description (include name of obligor)
                                                                                                                                = •♦
                                                                         Total face amount   doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

      Description (for example, federal, state, local)

                                                                                                            Tax year
                                                                                                            Tax year
                                                                                                            Tax year


73. Interests in insurance policies or annuities


74. Causes of action against third parties (whether or not a lawsuit
      has been filed)


      Nature of claim

      Amount requested

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
      set off claims



      Nature of claim

      Amount requested

76. Trusts, equitable or future interests in property



77. Other property of any kind not already listed Examples: Season tickets,
      country club membership
       Controlling shares of corporations owning
                                                                                                                                       $_
       Bell Point Shores Lots 3.                           11.   15.   16.   17 & 18                                                   $1,800,000.00

 78. Total of Part 11.
                                                                                                                                       $1,800,000.00
      Add lines 71 through 77. Copy the total to line 90.

 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     □ No
      LI Yes

 Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                               page?
           Case 19-10615-1-rel                  Doc 21-1       Filed 06/03/19           Entered 06/03/19 11:51:12 Desc
                                  Corrected
                 Northwest Bay Partners     Main
                                         Ltd.                      Document             Page 8 of 23 19-10615-1-rel
Debtor                                                                                      Case number (if*nown)_




Part 12      Summary




In Part 12 copy all of the totals from the earlier parts of the form.


      Type of property                                                         Current value of                  Current value
                                                                               personal property                 of real property


80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.           $100.00


81. Deposits and prepayments. Copy line 9, Part 2.                               $


                                                                                 s3I0.000.00
82. Accounts receivable. Copy line 12, Part 3.


83. Investments. Copy line 17, Part 4.                                           $


 84. Inventory. Copy line 23, Part 5.                                            $


 85. Farming and fishing-related assets. Copy line 33, Part 6.                   $

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.

                                                                                                                 $ 1.500.000.00
 88. Real property. Copy line 56, Part 9

 89. Intangibles and Intellectual property. Copy line 66, Part 10.

 90. All other assets. Copy line 78, Part 11.                                  + $_


 91. Total. Add lines 80 through 90 for each column                     91a.
                                                                                                                 S1,800,000.00
                                                                                                          91b.




 92. Total of all property on Schedule A/B. Lines 91 a + 91b = 92.                                                                  $3.610.100.00




 Official Form 206A/B                                     Schedule A/B; Assets — Real and Personal Property                              page 8
             Case 19-10615-1-rel                          Doc 21-1 Filed 06/03/19                               Entered 06/03/19 11:51:12                         Desc
                                                          Corrected Main Document                               Page 9 of 23
 Fill In this Information to identify the case:

  Debtor name Northwest Bay Partners Ltd.
  United States Bankruptcy Court for the:        Northern                            District of NY
                                                                                                  (State)

 Case number (If known):                                                                                                                                      □ Check if this is an
                                                                                                                                                                amended filing
 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                    12/15
  Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor's property?
    □ No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
    □ Yes. Fill in aii of the information below.

 Part 1:       List Creditors Who Have Secured Giaims

                                                                                                                                        Column A                  Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
                                                                                                                                        Amount of claim           Value of collateral
    secured claim, list the creditor separately for each claim.
                                                                                                                                        Do not deduct the value   that supports this
                                                                                                                                        of collateral.            claim
                                                                        Describe debtor's property that is subject to a lien
*   Creditor's name
    e Panella Descendants Trust                                           Bell Point Lots 3,4,5,7,9,10,15 jl,618,712.53 ^ 2.1 million
     Creditor's mailing address

1010 South Ocean Blvd.. Apt. 404
Pompano Beach. FL 33062         Describe the lien mortgage

     Creditor's email address, If known                                 Is the creditor an insider or related party?
                                                                        Q No
                                                                        m Yes

     Date debt was Incurred August 17, 2012 "sanyoie else liable on this claim?
                                                                        ^ No
     Last 4 digits of account                                            Q Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     number
     Do multiple creditors have an interest In the                      As of the petition filing date, the claim is:
     same property?                                                     Check all that apply.
     □ No                                                               G Contingent
        Yes. Specify each creditor, including this creditor,            m Unliquidated
              and its relative priority.                                ^ Disputed
 1st Lien held by Bell Point Shores Homeowners Assoc. Inc., 2nd Lien Lake George Park Commissio

QQ Creditor's name                                                      Describe debtor's property that Is subject to a Men
  Bell Point              Shores Homeowners                             Bell Point Lots 3,4,5,7,9,10,11, ! s 80,000.00                                             $2.1 million
  Assoc. Inc.
    Creditor's mailing address                                          15.16.17 and 18
  c/o Michael O'Connor
  19 West Notre Dame                       Street                       MrlbeJthe.llen
                                                                              . claim
  Glens Falls, NY 12801
     Creditor's email address, if known                                  Is the creditor an insider or related party?
  mj oconnor@locblaw.com                                                 □1 No
  (est.) "ZTJD6                                                          G Yes

     Date debt was incurred                                              Is anyone else liable on this claim?
                                                                         G No
     Last 4 digits of account                                            Gf Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     number

     Do multiple creditors have an Interest in the                       As of the petition filing date, the claim is:
     same property?                                                      Check all that apply.

     □ No                                                                G Contingent
     1^ Yes. Flave you already specified the relative                    G Unliquidated
              priority?                                                  G Disputed
         G No. Specify each creditor, including this
                   creditor, and its relative priority.



         G Yes. The relative priority of creditors is
                   specified on lines ? . 1

 3. Total of the dollar amounts from Part 1, Column A, Including the amounts from the Additional
    Page, if any.

                                                      O _U. _ _l. .!_                  I Alt.—   u —.       ,            L... n.——
                  Case 19-10615-1-rel                          Doc 21-1        Filed 06/03/19 Entered 06/03/19 11:51:12 Desc
     Debtor
                                         Corrected
                        Northwest Bay Partners     Main
                                                Ltd.                               Document Page    10 of 23 19-10615-1-rel
                                                                                                 Case number (ifknom)_



                                                                                                                                      Column A               Column B
 Part 1           Additional Page                                                                                                     Amount of claim        Value of collateral
                                                                                                                                     'Do not deduct the value that supports this
                                                                                                                                      of collateral.         claim
     Copy this page only If more space Is needed. Continue numbering the lines sequentially from the
     previous page.

2._ Creditor's name                                                Describe debtor's property that is subject to a lien

     Lake George Park Commission                                   Bell Point Lots 3,4,5,7,9,10,11,
                                                                                                                                     -3 50,000.00             33,300,000.00
                                                                   15.16.17
        Creditor's mailing address

     75 Fort George Road
     Lake George. NY 12845                                         Describe the lien
                                                                     regulatory fees
       Creditor's email address, if known                         Is the creditor an Insider or related party?
                                                                  ^ No
                                                                  [3 Yes


       Date debt was incurred
                                                                    Is anyone else liable on this claim?
                                                                    □ No
       Last 4 digits of account                                         Yes. Fill out Schedule H: Codebtors (Official Forni 206H).
       number


       Do multiple creditors have an Interest In the                As of the petition filing date, the claim Is:
                                                                    Check all that apply.
       same property?
        □ No                                                            Contingent
        [jl Yes. Have you already specified the relative            Q Unliquidated
                  priority?
                                                                    Q Disputed
              □ No. Specify each creditor, including this
                      creditor, and its relative priority.




                  Yes. The relative priority of creditors is
                       specified on lines 2.1


2.      Creditor's name                                            Describe debtor's property that Is subject to a lien

      Bolton Central School District
                                                                     Bell Point Lots 3,4,5,9,10,11,15,
                                                                                                                                      $14,000.00               $3,300,000.00
                                                                                                    16,17
        Creditor's mailing address

      c/o Dawn Robinson
      P.UT       Box 822                                           Describe the lien
      Bolton Landing, NY 12814                                         taxe.s

        Creditor's email address. If known                          Is the creditor an insider or related party?
                                                                    13 No
                                                                    d Yes

        Date debt was Incurred
                                                                    Is anyone else liable on this claim?
                                                                    [$i No
        Last 4 digits of account                                    G Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        number


        Do multiple creditors have an Interest In the               As of the petition filing date, the claim Is:
        same property?                                              Check all that apply.

        □ No                                                        G Contingent
        Qi Yes. Have you already specified the relative             G Unliquidated
                  priority?
                                                                    G Disputed
              Q No. Specify each creditor, including this
                       creditor, and its relative priority.




                  Yes. The relative priority of creditors is
                      specified on lines 9 j
                                                                   CONTINUED -              SEE ATTACHED            SHEET


      Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page      of
Case 19-10615-1-rel           Doc 21-1 Filed 06/03/19 Entered 06/03/19 11:51:12                      Desc
                             Corrected Main Document Page 11 of 23



Schedule D: Creditors Who Have Claims Secured by Property

Part 1: Additional Page

2.   Creditor's Name              Describe debtor's property          Amt. of Claim Value of Collateral



Town of Bolton                    Bell Point Lots 3,4,5,9,10,11,      $10,000.00     $3,300,000.00

Creditor's mailing address        Describe the Lien


Jodi Connelly, Tax Collector      Taxes
P.O. Box 7
Bolton Landing, NY 12814
                                  Is the creditor an insider or related party?
                                  [NO]

                                  Is anyone else liable on this claim?
                                  [NO]

                                  As of the petition filing date, the claim is:
                                  [X] Unliquidated

Do multiple creditors have an interest in the same property?

[Yes] The relative priority of creditors is specified on lines 2.1.




{M1597056.1}
            Case 19-10615-1-rel               Doc 21-1 Filed 06/03/19 Entered 06/03/19 11:51:12                                          Desc
                                             Corrected Main Document Page 12 of 23
Debtor           Northwest Bay Partners Ltd.                                                    Case number             1 Q-1 flftl S-1-rpl
               Name




Part 2       List Others to Be Notified for a Debt Already Listed in Part 1

List In alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entitles that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed In Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                              On which line in Part 1      Last 4 digits of
         Name and address                                                                                               enter the          account number
                                                                                                              related creditor?            for this entity


                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




Form 206D                          Official Part 2 of Schedule D; Creditors Who Have Claims Secured by Property                               page       of
           Case 19-10615-1-rel                Doc 21-1 Filed 06/03/19 Entered 06/03/19 11:51:12                                  Desc
                                             Corrected Main Document Page 13 of 23
|=ill in this information to identify the case:
                  Northwest Bay Partners Ltd.
  Dehtor                                                                                      1

  United States Bankruptcv Court for the: Northern                    District of ^
                                                                                (State)
  r...nn„mh<,r     19"!0615-1-rel
  (If known)

                                                                                                                                □ Check if this is an
                                                                                                                                    amended filing
Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                             12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexplred leases that could result In a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/BJ and on Schedule G: Executory Contracts and Unexplred Leases
 (Official Form 206G). Number the entries In Parts 1 and 2 In the boxes on the left. If more space Is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part Included In this form.

               List Ail Creditors with PRIORITY Unsecured Claims
m
1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
   □ No. Go to Part 2.
   Qi Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or In part. If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                              Total claim       Priority amount
   Priority creditor's name and mailing address            As of the petition filing date, the claim Is: ^
                                                            Check all that apply.
                                                            Q Contingent
                                                            □ Unliquidated
                                                            □ Disputed
   Date or dates debt was incurred                          Basis for the claim:




   Last 4 digits of account                                 is the claim subject to offset?
   number                                                   □ No
                                                            □ Yes
   Specify Code subsection of PRIORITY unsecured
   claim: 11 U.S.C. § 507(a) (   )


   Priority creditor's name and mailing address             As of the petition filing date, the claim Is: ^
                                                            Check all that apply.
                                                            G Contingent
                                                            □ Unliquidated
                                                            □ Disputed
   Date or dates debt was Incurred                          Basis for the claim:




    Last 4 digits of account                                Is the claim subject to offset?
    number                                                  □ No
                                                            □ Yes
    Specify Code subsection of PRiORITY unsecured
    claim: 11 U.S.C. § 507(a) (     )


    Priority creditor's name and maiiing address            As of the petition fiiing date, the claim is: ^
                                                            Check all that apply.
                                                            G Contingent
                                                            G Unliquidated
                                                            G Disputed
    Date or dates debt was incurred                          Basis for the claim:




    Last 4 digits of account                                Is the claim subject to offset?
    number                                                  G No
                                                            G Yes
    Specify Code subsection of PRIORITY unsecured
    claim: 11 U.S.C. § 507(a) (   )
            Case 19-10615-1-rel               Doc 21-1        Filed 06/03/19              Entered 06/03/1919-10615-1-rel
                                                                                                                    11:51:12 Desc
  Debtor
                                   Corrected
                   Northwest Bay Partners    Main Document
                                          Ltd.                                            Page  14
                                                                                             Case   of 23
                                                                                                  number (ifkncwn)_



            Additional Page


 Copy this page If more space is needed. Continue numbering the lines sequentially from the
                                                                                                        Total claim      Priority amount
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.


2._ I Priority creditor's name and mailing address
                                                       As of the petition filing date, the claim is:
                                                       Check all that apply.
                                                       G Contingent
                                                       □ Unliquidated
                                                       □ Disputed


      Date or dates debt was incurred                   Basis for the claim:




      Last 4 digits of account                         Is the claim subject to offset?
      number                                           □ No
                                                       □ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C.§ 507(a)(    )


2._ I Priority creditor's name and mailing address
                                                       As of the petition filing date, the claim is:
                                                       Check all that apply.
                                                       G Contingent
                                                       G Unliquidated
                                                       G Disputed


      Date or dates debt was incurred                   Basis for the claim:




      Last 4 digits of account                          Is the claim subject to offset?
      number                                            G No
                                                        G Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (   )

      Priority creditor's name and mailing address
                                                        As of the petition filing date, the claim is:
                                                        Check all that apply.
                                                        G Contingent
                                                        G Unliquidated
                                                        G Disputed

      Date or dates debt was incurred                   Basis for the claim:




      Last 4 digits of account                          Is the claim subject to offset?
      number                                            G No
                                                        G Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (   )

2._ I Priority creditor's name and mailing address
                                                        As of the petition filing date, the claim is:
                                                        Check all that apply.
                                                        G Contingent
                                                        G Unliquidated
                                                        G Disputed

       Date or dates debt was incurred                   Basis for the claim:




       Last 4 digits of account                         Is the claim subject to offset?
       number                                           G No
                                                        G Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (   )
              Case 19-10615-1-rel                Doc 21-1          Filed 06/03/19 Entered 06/03/19 11:51:12 Desc
                   Northwest Bay Partners Ltd.
                                    Corrected Main                     Document Page   15
                                                                                    Case   of 23
                                                                                         number (/fknown).
                                                                                                           19-10615-1-rel
  Debtor



 Part 2
         I    List Ail Creditors with NONPRiORiTY Unsecured Claims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
      unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                              Amount of claim


silj Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is:
                                                                                                                             $219.000.00
                                                                             Check all that apply.
      1031 Broadway, Inc.
                                                                             G Contingent
      1031 Broadway                                                          G Unliquidated
                                                                             G Disputed
      Albany, NY 12207
                                                                             Basis for the claim: services, materials, labor

                                                                             is the claim subject to offset?
      Date or dates debt was incurred
                                                                             Gl No
      Last 4 digits of account number                                        G Yes

3.2   Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:
       Elio Micheli                                                          Check all that apply.                           $8,490.00
                                                                             G Contingent
                                                                             G Unliquidated
      94 Lawrence Street
                                                                             G Disputed
      Rensselaer, NY 12144
                                                                             Basis for the claim: loan, services, materials

      Date or dates debt was incurred
                                                                             is the claim subject to offset?
                                                                             0 No
      Last 4 digits of account number                                        G Yes

3.3   Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:
                                                                             Check all that apply.
                                                                                                                             $17,990.00
      He.nk .Schi 1 p                                                        G Contingent
      225 Lenox Avenue                                                       G Uniiquldated
                                                                             G Disputed
      Albany, NY 12208
                                                                             Basis for the claim: services, materials, labor

      Date or dates debt was Incurred
                                                                             Is the claim subject to offset?
                                                                             IS No
      Last 4 digits of account number                                        G Yes

3.4   Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:
                                                                                                                             $111.100.00
      Michael J. O'Brien, Jr.                                                Check all that apply.
                                                                             G Contingent
      c/o P.O. Box 11062                                                     G Unliquidated
                                                                             G Disputed
      Albany, NY 12211
                                                                             Basis for the claim: services, materials, labor

      Date or dates debt was incurred
                                                                             is the claim subject to offset?
                                                                             G No
      Last 4 digits of account number                                        G Yes

3.5 Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is:
                                                                             Check all that apply.
                                                                                                                             $9.210.00
      Micheli Contracting Corporation
                                                                             G Contingent
      95 Lawrence Street                                                     G Uniiquldated
      Rensselaer, NY 12144                                                   G Disputed
                                                                             Basis for the claim: services, materials, labor

      Date or dates debt was incurred
                                                                             Is the claim subject to offset?
                                                                             G No
      Last 4 digits of account number                                        G Yes

3.6   Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:
                                                                             Check all that apply.                           $8,000.00
      Mountain Woodworks/Energy Design
                                                                             G Contingent
      82 Mountain Street                                                     G Unliquidated
                                                                             G Disputed
       Bristol, Vermont 05443
                                                                                                     construction work
                                                                             Basis for the claim:


      Date or dates debt was incurred
                                                                             Is the claim subject to offset?
                                                                             G No
      Last 4 digits of account number                                        G Yes
               Case 19-10615-1-rel              Doc 21-1            Filed 06/03/19 Entered 06/03/19 11:51:12 Desc
                   Northwest Bay Partners Ltd.Main                                                         19-10615-1-rel
     Debtor                         Corrected                           Document Page    16
                                                                                      Case   of 23
                                                                                           number [ifkncmn\



              Additional Page


     Copy this page only if more space is needed. Continue numbering the iines sequentiaily from the                           Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

        Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:
                                                                         Check all that apply.                               $500.00
          National Crid                                                  □   Contingent
                                                                         □   Unliquidated
                                                                         □   Disputed
          300 Erie Blvd.                                                 □   Liquidated and neither contingent nor
          Syracuse, NY 13252                                                 disputed
                                                                                                           utility service
                                                                         Basis for the claim:                    i

                                                                         Is the claim subject to offset?
         Date or dates debt was incurred
                                                                         □ No
         Last 4 digits of account number                                 G Yes


3. I Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:       sl7,850.00
                                                                         Check all that apply.
          Tanglewood Development                                         □ Contingent
                                                                         □ Unliquidated
          1 Tanglewood Road                                              □ Disputed
          Albany, NY 12205
                                                                         Basis for the claim: services, materials, labor

         Date or dates debt was incurred
                                                                         Is the claim subject to offset?
                                                                         □ No
         Last 4 digits of account number                                 [3 Yes


3.       Nonpriority creditor's name and mailing address
                                                                         As of the petition filing date, the claim is:
                                                                         Check all that apply.
                                                                         d Contingent
                                                                         G Unliquidated
                                                                         □ Disputed

                                                                         Basis for the claim:


         Date or dates debt was incurred
                                                                         Is the claim subject to offset?
                                                                         □ No
         Last 4 digits of account number                                 G Yes


3.       Nonpriority creditor's name and mailing address
                                                                         As of the petition filing date, the claim is:
                                                                         Check all that apply.
                                                                         G Contingent
                                                                         G Unliquidated
                                                                         G Disputed

                                                                         Basis for the claim:

                                                                         Is the claim subject to offset?
         Date or dates debt was incurred
                                                                         G No
         Last 4 digits of account number                                 G Yes



         Nonpriority creditor's name and mailing address
                                                                         As of the petition filing date, the claim is:
                                                                         Check all that apply.
                                                                         G Contingent
                                                                         G Unliquidated
                                                                         G Disputed

                                                                          Basis for the claim:

         Date or dates debt was incurred
                                                                         Is the claim subject to offset?
                                                                         G No
         Last 4 digits of account number                                 G Yes




                                                           I.   ETtr*.        lAfl. —   LJ .... ....   ■
               Case 19-10615-1-rel                  Doc 21-1          Filed 06/03/19 Entered 06/03/19 11:51:12 Desc
                    Northwest Bay Partners;Ltd.
                                     Corrected Main                       Document Page   17
                                                                                       Case    of 23
                                                                                            number (if known).
                                                                                                               19-10615-1-rel
  Debtor




Part 3
         1        List Others to Be Notified About Unsecured Claims


4. List in alphabetical order any others who must be notified for claims listed In Parts 1 and 2. Examples of entities that may be ilsted are collection agencies,
      assignees of claims iisted above, and attomeys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page, if additional pages are needed, copy the next page.


           Name and mailing address                                                         On which line in Part 1 or Part 2 is the         Last 4 digits of
                                                                                            related creditor (if any) listed?                account number, If
                                                                                                                                             any


4.1.                                                                                        Line

                                                                                            □      Not listed. Explain _


4.2.                                                                                        Line

                                                                                            □ Not listed. Explain.


4.3.                                                                                        Line

                                                                                            G      Not listed. Explain.


4.4.                                                                                        Line

                                                                                            G      Not listed. Explain.


41.                                                                                         Line

                                                                                            G Not listed. Explain.


4.5.                                                                                        Line

                                                                                            G      Not listed. Explain


4.6.                                                                                        Line

                                                                                            G      Not listed. Explain.


4.7.                                                                                        Line

                                                                                            G      Not listed. Explain.


4.8.                                                                                        Line

                                                                                            G Not listed. Explain.


4.9.                                                                                        Line

                                                                                            G      Not listed. Explain.


4.10.                                                                                       Line

                                                                                            G Not listed. Explain.


4.11.
                                                                                            Line

                                                                                            G      Not iisted. Explain.
                  Case 19-10615-1-rel        Doc 21-1     Filed 06/03/19 Entered 06/03/19 11:51:12 Desc
     Debtor                           Corrected
                     Northwest Bay Partners Ltd.Main          Document Page    18numberinkrmiin)
                                                                            Case    of 23        10615 1 rel


 Part 3
              I   Additional Page for Others to Be Notified About Unsecured Claims

                                                                                                                       Last 4 digits of
          Name and mailing address                                          On which line in Part 1 or Part 2 is the
                                                                            related creditor (if any) listed?          account number,
                                                                                                                       if any

4.                                                                          Line

                                                                            G Not listed. Explain.


                                                                            Line

                                                                             □      Not listed. Explain.


                                                                             Line

                                                                             G      Not listed. Explain.


4.                                                                           Line

                                                                             G      Not listed. Explain.


                                                                             Line

                                                                             G      Not listed. Explain.


                                                                             Line

                                                                             G      Not listed. Explain.


4.                                                                           Line

                                                                             G      Not listed. Explain.


4.                                                                           Line

                                                                             G      Not listed. Explain.


4.                                                                           Line

                                                                             G      Not listed. Explain.


                                                                             Line

                                                                             G      Not listed. Explain.


                                                                             Line

                                                                             G Not listed. Explain


                                                                             Line

                                                                             G      Not listed. Explain,


                                                                             Line

                                                                             G      Not listed. Explain.


                                                                             Line

                                                                              G      Not listed. Explain.
           Case 19-10615-1-rel           Doc 21-1        Filed 06/03/19 Entered 06/03/19 11:51:12 Desc
 Debtor                           Corrected
                 Northwest Bay Partners     Main
                                         Ltd.                Document Page    19
                                                                           Case   of 23
                                                                                number (/f*nown)_
                                                                                                  19-10615-1-rel



            Total Amounts of the Priority and Nonpriority Unsecured Claims


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                Total of claim amounts




5a. Total claims from Part 1                                                          5a.




5b. Total claims from Part 2                                                          5b.   +   $_




5c. Total of Parts 1 and 2
                                                                                      5c.
    Lines 5a + 5b = 5c.
           Case 19-10615-1-rel                  Doc 21-1 Filed 06/03/19 Entered 06/03/19 11:51:12                                       Desc
                                               Corrected Main Document Page 20 of 23
Fill in this information to identify the case:

                 Northwest Bay Partners Ltd.
 Debtor name

                                            Northern                              NY
 United States Bankruptcy Court for the:_                          District of
                                                                                 |Sjate)
 Case number (If known): 19-10615—l~rel                             Chapter



                                                                                                                                       □ Check if this is an
                                                                                                                                          amended filing

Official Form 2Q6G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15


Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
       Q No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
       □ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                                State the name and mailing address for all other parties with
                                                                                           whom the debtor has an executory contract or unexpired lease


         State what the contract or
 2.1     lease is for and the nature
         of the debtor's interest


         State the term remaining
         List the contract number of
         any govemment contract


         State what the contract or
 2.2     lease is for and the nature
         of the debtor's Interest


         State the term remaining
         List the contract number of
         any govemment contract


         State what the contract or
 2.3     lease is for and the nature
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2.4
          lease is for and the nature
          of the debtor's interest


         State the term remaining
         List the contract number of
          any government contract


         State what the contract or
 2.5      lease is for and the nature
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract
             Case 19-10615-1-rel                 Doc 21-1 Filed 06/03/19 Entered 06/03/19 11:51:12                         Desc
                                                Corrected Main Document Page 21 of 23
Debtor            Northwest Bay Partners Ltd.
                Name
                                                                                      Case number tnknown)   10615~1 rel

            Additional Page if Debtor Has iMore Executory Contracts or Unexpired Leases
                                        :: :s:i   '         ^      . 'MS:::::       ; :ia:S ^ ^
          Copy this page only If more space is needed. Continue numbering the lines sequentially from the previous page
      .                                    ,,                        ..                . ..                                                     i

      List all contracts and unexpired leases                                   State the name and mailing address for ail other parties with
                                                                                whom the debtor has an executory contract or unexpired lease


          State what the contract or
          lease is for and the nature
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
          lease is for and the nature
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
          lease is for and the nature
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
 2.       lease is for and the nature
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
          lease is for and the nature
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
          lease is for and the nature
          of the debtor's interest


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or
          lease is for and the nature
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract
            Case 19-10615-1-rel                       Doc 21-1 Filed 06/03/19 Entered 06/03/19 11:51:12                                    Desc
                                                     Corrected Main Document Page 22 of 23
 Fill In this information to identify the case:

 Debtor name      Northwest Bay Partners Ltd.
                                             Northern                                      NY
 United States Bankruptcy Court for the;_                             District of
                                                                                           (State)

 Case number (If known):     1 h-1 f)h1 S-1 —rel



                                                                                                                                         □ Check if this is an
                                                                                                                                           amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                      12/15


Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
       0 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       Q Yes

 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors. Schedules D-C. include all guarantors and co-obligors, in Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately In Column 2.

        Column 1: Codebtor                                                                                      ^   Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                        Mailing address                                                             Name
                                                                                                                                             that apply:


 2.1                                                                                                                                          □ D
                                        Street                                                                                                □ Elf
                                                                                                                                              □ G



                                        City                       State                            ZIP Code


 2.2
                                                                                                                                              □ D
                                        Street                                                                                                □ E/F
                                                                                                                                              □ G



                                        City                       State                            ZiP Code


 2.3
                                                                                                                                              □   D
                                        Street                                                                                                □ E/F
                                                                                                                                              □   G



                                        City                       State                             ZIP Code


 2.4
                                                                                                                                              □ 0
                                        Street                                                                                                □ E/F
                                                                                                                                              □ G



                                        City                       State                             ZIP Code


 2.5
                                                                                                                                              □   D
                                        Street                                                                                                □   E/F
                                                                                                                                              a   G



                                            City                   State                             ZIP Code


 2.6
                                                                                                                                              □ D
                                            Street                                                                                            □   E/F
                                                                                                                                              □ G



                                            City                   State                             ZIP Code




                                                                           I. .1.   I_l.        J        _
            Case 19-10615-1-rel              Doc 21-1 Filed 06/03/19 Entered 06/03/19 11:51:12                              Desc
                                            Corrected Main Document Page 23 of 23
Debtor
                 Northwest Bay Partners Ltd.                                          Case number (ifiinown).
                                                                                                                19-10615-1-rel




            Additional Page if Debtor Has More Codebtors


           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1:Codebtor                                                                     Column 2: Creditor

                                                                                                                            Check all schedules
            Name                  Mailing address                                              Name
                                                                                                                            that apply:


                                                                                                                            □ D
                                  Street                                                                                    □ E/F
                                                                                                                            □    G



                                  City                     State           ZIP Code


2.
                                                                                                                            □ D
                                   Street                                                                                   □ E/F
                                                                                                                            □ G



                                   City                    State           ZIP Code




                                                                                                                            □ D
                                   Street                                                                                   □ E/F
                                                                                                                            □ G


                                   City                    State           ZIP Code




                                                                                                                            a    D
                                   Street                                                                                   □ E/F
                                                                                                                            □ G



                                   City                    State           ZIP Code



                                                                                                                            □ D
                                   Street                                                                                   □    E/F
                                                                                                                            □ G


                                   City                    State           ZIP Code



 2.
                                                                                                                            □    D
                                   Street                                                                                   □    E/F
                                                                                                                            □ G


                                   City                    State           ZIP Code




                                                                                                                            □    D
                                   Street                                                                                   □    E/F
                                                                                                                            □ G


                                   City                    State           ZIP Code




                                                                                                                            □ D
                                   Street                                                                                   □ E/F
                                                                                                                            □    G



                                   City                    State           ZIP Code
